  Case: 4:19-cv-00167-DMB-JMV Doc #: 16 Filed: 02/12/20 1 of 3 PageID #: 148




                 IN THE UNITED STATES DISTRICT COURT FOR
                THE NORTHERN DISTRICT OF MISSISSIPPI
                         GREENVILLE DIVISION


ATTALA COUNTY, MISSISSIPPI,
BRANCH OF THE NAACP, ANTONIO
RILEY, SHARON N. YOUNG, CHARLES
HAMPTON, and RUTH ROBBINS,


                 Plaintiffs,
                                          Civil Action No. 4:19-CV-167-DMB-JMV
     v.

DOUG EVANS, IN HIS OFFICIAL
CAPACITY AS DISTRICT ATTORNEY OF
THE FIFTH CIRCUIT COURT DISTRICT
OF MISSISSIPPI,

                 Defendant.




 PLAINTIFFS’ SUPPLEMENT TO OPPOSITION TO DEFENDANT’S MOTION TO
                            DISMISS




                                      1
    Case: 4:19-cv-00167-DMB-JMV Doc #: 16 Filed: 02/12/20 2 of 3 PageID #: 149




       Pursuant to Uniform Local Rule 7(b)(6)(A), Plaintiffs hereby request oral argument on

Defendant’s Motion to Dismiss for Lack of Subject Matter Jurisdiction, or in the Alternative,

Abstention (ECF No. 8). Plaintiffs’ believe that argument would aid the court in the resolution of

Defendant’s motion.

                                             Respectfully submitted,

                                             /s/ Christopher E. Kemmitt
                                             Christopher E. Kemmitt*
                                             NAACP LEGAL DEFENSE &
                                                 EDUCATIONAL FUND, INC.
                                             700 14th Street, NW, Suite 600
                                             Washington, DC 20005
                                             Phone: (202) 682-1300
                                             Fax: (202) 682-1312
                                             ckemmitt@naacpldf.org

                                             Liliana Zaragoza*
                                             NAACP LEGAL DEFENSE &
                                                EDUCATIONAL FUND, INC.
                                             40 Rector Street, 5th Floor
                                             New York, NY 10006
                                             Phone: (212) 965-2200
                                             Fax: (212) 226-7592
                                             lzaragoza@naacpldf.org

                                             /s/ James Craig
                                             James Craig, MS Bar No. 7798
                                             Emily Washington*
                                             Roderick & Solange MacArthur Justice Center
                                             4400 S. Carrollton Avenue
                                             New Orleans, LA 70119
                                             Phone: (504) 620-2259
                                             Fax: (504) 208-3133
                                             jim.craig@macarthurjustice.org
                                             emily.washington@macarthurjustice.org

                                             *Admitted Pro Hac Vice




                                                2
    Case: 4:19-cv-00167-DMB-JMV Doc #: 16 Filed: 02/12/20 3 of 3 PageID #: 150




                               CERTIFICATE OF SERVICE

       I hereby certify that on this date I electronically filed the foregoing document with the

Clerk of this Court using the ECF system which transmitted a copy to all counsel of record.


       Dated: February 12, 2020.


                                            /s/ Christopher E. Kemmitt
                                            Christopher E. Kemmitt




                                               3
